Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 17, 2008 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Chris Henson Bob Denham Senior Vice President Sr. Exec. Vice President Senior Vice President Investor Relations Chief Financial Officer Corporate Communications (336) 733-3058 733-3008 (336) 733-1475 BB&T reports 2007 net income of $1.73 billion; up 13.5% 26 th Consecutive year of record operating earnings WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) reported today earnings for the fourth quarter and the full year 2007. For the fourth quarter, net income totaled $411 million, or $.75 per diluted share, compared with $251 million, or $.46 per diluted share, earned during the fourth quarter of 2006. These results reflect increases of 63.7% and 63.0%, respectively, compared to the fourth quarter last year. During the fourth quarter of 2007, BB&T recorded a net after-tax liability of $9 million relating to the Visa antitrust lawsuit settlement with American Express and other pending litigation. BB&T expects that proceeds from an anticipated share redemption related to its ownership interest in Visas planned initial public offering will more than offset this charge. In addition, BB&T recorded a credit of $7 million to the provision for income taxes related to leveraged lease transactions and $2 million in net after-tax merger-related and restructuring charges. Fourth quarter 2006 net income was negatively affected by a $139 million after-tax charge associated with providing additional tax reserves related to leveraged lease transactions, $47 million in after-tax losses resulting from restructuring a portion of the securities portfolio and $5 million in net after-tax merger-related and restructuring charges. Excluding the impact of these items from both 2007 and 2006, operating earnings for the fourth quarter of 2007 totaled $415 million, or $.75 per diluted share, compared with fourth quarter 2006 operating earnings of $442 million, or $.81 per diluted share. The 2007 operating results reflect decreases of 6.1% and 7.4%, respectively, compared to the same period last year. For the full year 2007, BB&Ts net income was $1.73 billion compared to $1.53 billion earned in 2006, an increase of 13.5% . Diluted earnings per share for 2007 totaled $3.14, an increase of 11.7% compared to $2.81 earned in 2006. Excluding net after-tax merger-related and restructuring charges or credits and nonrecurring items from 2007 and 2006, operating earnings for 2007 totaled $1.75 billion, an increase of 2.5% compared to operating earnings of $1.71 billion earned in 2006. Diluted operating earnings per share totaled $3.17 in 2007, an increase of 1.0% compared to $3.14 earned in 2006. MOR E Cash basis operating results exclude the unamortized balances of intangibles from assets and shareholders equity, and exclude the amortization of intangibles, the net amortization of purchase accounting mark-to-market adjustments, merger-related and restructuring charges or credits and nonrecurring items from earnings. Cash basis operating earnings totaled $432 million for the fourth quarter of 2007, a decrease of 6.1% compared to the fourth quarter of 2006. Cash basis operating diluted earnings per share totaled $.78 for the fourth quarter of 2007, a decrease of 7.1% compared to $.84 earned during the same period in 2006. Cash basis operating earnings for the fourth quarter of 2007 produced annualized returns on average tangible assets and average tangible shareholders equity of 1.37% and 24.03%, respectively, compared to prior year returns of 1.61% and 26.88%, respectively. Despite a very challenging economic environment and deteriorating credit quality, 2007 operating results represent our 26 th consecutive year of record operating earnings, said Chairman and Chief Executive Officer John A. Allison. As anticipated, levels of nonperforming assets and credit losses increased during the quarter as a result of the slowing residential real estate market and a weaker overall economy. These credit issues required an increase to the allowance for loan losses, which reduced fourth quarter earnings. While it is difficult to know the full extent of the economic downturn and the resulting impact on BB&Ts credit quality, given our current outlook, we do expect further increases in nonperforming assets and net charge-offs into 2008, but we believe the increases will be manageable. Despite the credit issues, the fourth quarter also reflects a number of positives, including a slightly higher net interest margin compared to the third quarter that is very encouraging, solid production from our lending and deposit gathering efforts, healthy growth in many of our fee income producing businesses, strong capital levels, and a 1.0% reduction in noninterest expenses, excluding purchases, compared to the fourth quarter last year. Nonperforming Assets and Credit Losses Increase in Response to Economic Conditions BB&Ts nonperforming asset levels and credit losses increased in the fourth quarter. Nonperforming assets, as a percentage of total assets, increased to .52% at Dec. 31, 2007, compared to .42% at Sept. 30, 2007, and .29% at Dec. 31, 2006. Annualized net charge-offs were .48% of average loans and leases for the fourth quarter of 2007, up from .33% in the fourth quarter of 2006. Excluding losses incurred by BB&Ts specialized lending subsidiaries, annualized net charge-offs for the current quarter were .28% of average loans and leases compared to .18% in the same quarter last year. The provision for credit losses totaled $184 million in the fourth quarter of 2007, an increase of 152% compared to the same quarter last year, and exceeded net charge-offs by $73 million in the quarter. The higher provision increased the allowance for loan and lease losses as a percentage of loans to 1.10% at Dec. 31, 2007, compared to 1.04% at Sept. 30, 2007. The increases in net charge-offs, nonperforming assets and the provision for credit losses were largely driven by challenges in residential real estate markets with the largest concentration of credit issues occurring in Atlanta and Florida. Combined Loan and Deposit Growth Remains Healthy Average loans and leases totaled $90.8 billion for the fourth quarter of 2007, reflecting an increase of $8.1 billion, or 9.8%, compared to the fourth quarter of 2006. This increase was composed of growth in average commercial loans and leases, which increased $3.2 billion, or 7.9%; average mortgage loans, which increased $2.2 billion, or 13.7%; average consumer loans, which increased $1.0 billion, or 4.3%; and growth in average loans originated by BB&Ts specialized lending subsidiaries, which increased $1.7 billion, or 48.9%, compared to the fourth quarter last year. For the full year 2007, average loans and leases were $88.0 billion, an increase of 10.9% compared to the same period last year. MOR E BB&Ts deposit gathering efforts continued to be successful during the fourth quarter, as averageclient deposits increased 5.6% compared to the fourth quarter last year. Average total client deposits were $77.0 billion for the fourth quarter of 2007 compared to $72.9 billion for the same period of 2006. Total average deposits for the fourth quarter were $85.3 billion, an increase of 6.7% compared to $79.9 billion for the fourth quarter of 2006. For the full year 2007, average client deposits and average total deposits increased 9.2% and 8.1%, respectively, compared to the full year 2006. BB&Ts Fee Based Businesses Produce Solid Quarterly Growth Rates Noninterest income, excluding securities gains and losses, increased $42 million, or 6.2%, during the fourth quarter of 2007 compared to 2006. These increases include higher revenues from BB&Ts insurance operations, service charges on deposit accounts, and other nondeposit fees and commissions, as well as a solid performance from both BB&Ts investment banking and brokerage operations and mortgage banking operations during the quarter. Commissions from BB&Ts insurance operations increased 3.3% to $221 million in the current quarter compared with $214 million earned in the fourth quarter of 2006. This increase was primarily the result of growth from improved sales of insurance products, which were partially offset by more competitive pricing in the property and casualty insurance market. Service charges on deposit accounts totaled $165 million for the fourth quarter of 2007, an increase of 17.0% compared to $141 million earned in the same quarter last year. This increase was attributable to growth in revenues from overdraft items. Other nondeposit fees and commissions totaled $133 million for the fourth quarter of 2007, an increase of 14.7% compared to the fourth quarter of 2006. This increase was generated primarily by growth in bankcard income and debit and check card related services. BB&Ts investment banking and brokerage operations enjoyed a solid quarter as fees increased 13.3% to $85 million compared to $75 million earned in the same quarter last year. This increase was primarily driven by growth in revenues at Scott & Stringfellow. Revenues from mortgage banking operations totaled $27 million for the fourth quarter of 2007, an increase of 12.5% compared to the fourth quarter of 2006. This growth was primarily attributable to an increase in commercial mortgage banking revenues,which increased 27.3% to $14 million in the fourth quarter of 2007 compared to $11 million earned during the fourth quarter of 2006, as a result of the acquisition of Collateral Real Estate Capital, LLC. Other noninterest income totaled $44 million for the fourth quarter of 2007 compared to $65 million earned in the same quarter last year, a decrease of 32.3%. This decrease primarily resulted from losses on trading, hedging and other market activities. Capital Levels Remain Very Strong BB&Ts tangible and regulatory capital levels exceeded all internal targets and remained very strong at Dec. 31, 2007. BB&Ts tangible capital ratio was 5.6% at Dec. 31, 2007, and the Tier 1 leverage ratio was 7.2% . In addition, BB&Ts Tier 1 risked-based capital and total risked-based capital ratios as of Dec. 31, 2007, were 9.1% and 14.3%, respectively. BB&Ts risked-based capital ratios are significantly higher than its peer group of banks and provide a strong foundation for the future. Given these healthy capital levels and managements current projections, it is anticipated that BB&T will increase the cash dividend during 2008, which will mark the 37 th consecutive year that BB&T has raised the cash dividend to shareholders. BB&T has paid a cash dividend every year since 1903 and has been recognized as a member of both the Mergent Dividend Achievers and Standard and Poors Dividend Aristocrats based on an excellent track record of paying dividends. MORE BB&T Exceeds Goals Related to Noninterest Expense Noninterest expense, on an operating basis,totaled $925 million for the fourth quarter of 2007, an increase of 1.3% compared to the same period in 2006. BB&Ts goal for 2007 was to limit noninterest expense growth to 4.0%, excluding purchases. In fact, noninterest expense decreased .7% for 2007 compared to the full year 2006, excluding acquisitions, and decreased 1.0% in 2007s fourth quarter compared to the same period last year. BB&T Expands Businesses Through High-Quality Acquisitions On Nov. 1, 2007, BB&T completed the acquisition of Collateral Real Estate Capital, LLC (Collateral), a commercial real estate finance company headquartered in Birmingham, Alabama. BB&T combined the operations of Collateral with its existing commercial mortgage banking subsidiary, Laureate Capital LLC. The combined company was renamed Grandbridge Real Estate Capital LLC and is based in Charlotte, North Carolina. Also, in early January 2008, BB&T Insurance Services continued to expand its metro Atlanta operation with the acquisition of Ott & Company of Alpharetta, Ga. and Ramsay Title Group of Norcross, Ga. At Dec. 31, 2007, BB&T had $132.6 billion in assets and operated 1,492 banking offices in the Carolinas, Virginia, West Virginia, Kentucky, Georgia, Maryland, Tennessee, Florida, Alabama, Indiana and Washington, D.C. BB&Ts common stock is traded on the New York Stock Exchange under the trading symbol BBT. The closing price of BB&Ts common stock on Jan. 16 was $28.19 per share. For additional information about BB&Ts financial performance, company news, products and services, please visit our Web site at www.BBT.com . Earnings Webcast To hear a live webcast of BB&Ts fourth quarter 2007 earnings conference call at 11:00 a.m. (EST) today, please visit our Web site at www.BBT.com . Replays of the conference call will be available through our Web site until 5 p.m. (EST) on Friday, Feb. 1. # 2006 operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP). BB&Ts management uses these non-GAAP measures in their analysis of the Corporations performance. Non-GAAP measures typically adjust GAAP performance measures to exclude the effects of charges, expenses and gains related to the consummation of mergers and acquisitions, and costs related to the integration of merged entities, as well as the amortization of intangibles and purchase accounting mark-to-market adjustments in the case of cash basis performance measures. These non-GAAP measures may also exclude other significant gains, losses or expenses that are unusual in nature and not expected to recur. Since these items and their impact on BB&Ts performance are difficult to predict, management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of BB&Ts core businesses. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. This press release contains certain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. Actual results may differ materially from current projections. Please refer to BB&Ts filings with the Securities and Exchange Commission for a summary of important factors that may affect BB&Ts forward-looking statements. BB&T undertakes no obligation to revise these statements following the date of this press release . QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 5 Investor Relations FAX (336) 733-3132 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/07 12/31/06 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 1,888 $ 141 7.5 % Interest expense 910 111 12.2 Net interest income - taxable equivalent 978 30 3.1 Less: Taxable equivalent adjustment 17 22 (5 ) (22.7 ) Net interest income 956 35 3.7 Provision for credit losses 73 111 152.1 Net interest income after provision for credit losses 883 (76 ) (8.6 ) Noninterest income 677 41 6.1 Noninterest expense 913 12 1.3 Operating earnings before income taxes 647 (47 ) (7.3 ) Provision for income taxes 205 (20 ) (9.8 ) Operating earnings (1) $ $ 442 $ (27 ) (6.1 ) % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .82 $ (.06 ) (7.3 ) % Diluted earnings .81 (.06 ) (7.4 ) Weighted average shares (in thousands) - Basic 540,807 Diluted 546,618 Dividends paid per share $ $ .42 $ .04 9.5 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.48 % Return on average equity 14.70 Net yield on earning assets (taxable equivalent) 3.70 Efficiency ratio (taxable equivalent) (2) 54.8 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 460 $ (28 ) (6.1 ) % Diluted earnings per share .84 (.06 ) (7.1 ) Return on average tangible assets % 1.61 % Return on average tangible equity 26.88 Efficiency ratio (taxable equivalent) (2) 53.1 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/07 12/31/06 $ % INCOME STATEMENTS Interest income $ $ 1,866 $ 146 7.8 % Interest expense 910 111 12.2 Net interest income 956 35 3.7 Provision for credit losses 73 111 152.1 Net interest income after provision for credit losses 883 (76 ) (8.6 ) Noninterest income 602 116 19.3 Noninterest expense 922 20 2.2 Income before income taxes 563 20 3.6 Provision for income taxes 312 (140 ) (44.9 ) Net income $ $ 251 $ 160 63.7 % PER SHARE DATA Basic earnings $ $ .46 $ .29 63.0 % Diluted earnings .46 .29 63.0 Weighted average shares (in thousands) - Basic 540,807 Diluted 546,618 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % .84 % Return on average equity 8.33 Efficiency ratio (taxable equivalent) (2) 55.3 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $4 million and $191 million, net of tax, in the fourth quarters of 2007 and 2006, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 6 Investor Relations FAX (336) 733-3132 For the Twelve Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/07 12/31/06 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 6,981 $ 981 14.1 % Interest expense 3,185 829 26.0 Net interest income - taxable equivalent 3,796 152 4.0 Less: Taxable equivalent adjustment 68 88 (20 ) (22.7 ) Net interest income 3,708 172 4.6 Provision for credit losses 240 208 86.7 Net interest income after provision for credit losses 3,468 (36 ) (1.0 ) Noninterest income 2,596 178 6.9 Noninterest expense 3,526 75 2.1 Operating earnings before income taxes 2,538 67 2.6 Provision for income taxes 831 25 3.0 Operating earnings (1) $ $ 1,707 $ 42 2.5 % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ 3.17 $ .03 .9 % Diluted earnings 3.14 .03 1.0 Weighted average shares (in thousands) - Basic 539,140 Diluted 543,891 Dividends paid per share $ $ 1.60 $ .16 10.0 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.49 % Return on average equity 14.91 Net yield on earning assets (taxable equivalent) 3.74 Noninterest income as a percentage of total income (taxable equivalent) (2) 40.6 Efficiency ratio (taxable equivalent) (2) 54.9 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 1,780 $ 36 2.0 % Diluted earnings per share 3.27 .02 .6 Return on average tangible assets % 1.63 % Return on average tangible equity 27.23 Efficiency ratio (taxable equivalent) (2) 53.2 For the Twelve Months Ended Increase (Decrease) (Dollars in millions, except per share data) 12/31/07 12/31/06 $ % INCOME STATEMENTS Interest income $ $ 6,893 $ 1,001 14.5 % Interest expense 3,185 829 26.0 Net interest income 3,708 172 4.6 Provision for credit losses 240 208 86.7 Net interest income after provision for credit losses 3,468 (36 ) (1.0 ) Noninterest income 2,521 253 10.0 Noninterest expense 3,516 120 3.4 Income before income taxes 2,473 97 3.9 Provision for income taxes 945 (109 ) (11.5 ) Net income $ $ 1,528 $ 206 13.5 % PER SHARE DATA Basic earnings $ $ 2.84 $ .33 11.6 % Diluted earnings 2.81 .33 11.7 Weighted average shares (in thousands) - Basic 539,140 Diluted 543,891 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.34 % Return on average equity 13.35 Efficiency ratio (taxable equivalent) (2) 54.8 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $15 million and $179 million, net of tax, in 2007 and 2006, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 7 Investor Relations FAX (336) 733-3132 As of / For the Twelve Months Ended Increase (Decrease) (Dollars in millions) 12/31/07 12/31/06 $ % CONSOLIDATED BALANCE SHEETS End of period balances Cash and due from banks $ $ 2,068 $ (14 ) (0.7 ) % Interest-bearing deposits with banks 544 48 8.8 Federal funds sold and other earning assets 283 432 152.7 Securities available for sale 20,721 1,698 8.2 Trading securities 2,147 (1,138 ) (53.0 ) Total securities 22,868 560 2.4 Commercial loans and leases 41,300 3,570 8.6 Direct retail loans 15,312 379 2.5 Sales finance loans 5,683 338 5.9 Revolving credit loans 1,414 204 14.4 Mortgage loans 15,596 1,871 12.0 Specialized lending 3,606 1,634 45.3 Total loans and leases held for investment 82,911 7,996 9.6 Loans held for sale 680 99 14.6 Total loans and leases 83,591 8,095 9.7 Allowance for loan and lease losses 888 116 13.1 Total earning assets 107,676 8,790 8.2 Premises and equipment, net 1,410 119 8.4 Goodwill 4,827 367 7.6 Core deposit and other intangibles 454 35 7.7 Other assets 6,194 1,741 28.1 Total assets 121,351 11,267 9.3 Noninterest-bearing deposits 13,393 (334 ) (2.5 ) Interest checking 1,333 (132 ) (9.9 ) Other client deposits 34,062 1,442 4.2 Client certificates of deposit 24,987 1,985 7.9 Total client deposits 73,775 2,961 4.0 Other interest-bearing deposits 7,196 2,834 39.4 Total deposits 80,971 5,795 7.2 Fed funds purchased, repos and other borrowings 8,087 2,547 31.5 Long-term debt 15,904 2,789 17.5 Total interest-bearing liabilities 91,569 11,465 12.5 Other liabilities 4,644 (751 ) (16.2 ) Total liabilities 109,606 10,380 9.5 Total shareholders' equity $ $ 11,745 $ 887 7.6 % Average balances Securities, at amortized cost $ $ 21,348 $ 1,963 9.2 % Commercial loans and leases 38,966 3,509 9.0 Direct retail loans 14,904 567 3.8 Sales finance loans 5,385 518 9.6 Revolving credit loans 1,331 129 9.7 Mortgage loans 15,482 2,007 13.0 Specialized lending 3,245 1,909 58.8 Total loans and leases 79,313 8,639 10.9 Allowance for loan and lease losses 863 59 6.8 Other earning assets 911 131 14.4 Total earning assets 101,572 10,733 10.6 Total assets 114,328 12,092 10.6 Noninterest-bearing deposits 13,218 (67 ) (.5 ) Interest checking 2,164 133 6.1 Other client deposits 31,462 2,811 8.9 Client certificates of deposit 22,564 3,475 15.4 Total client deposits 69,408 6,352 9.2 Other interest-bearing deposits 7,822 (81 ) (1.0 ) Total deposits 77,230 6,271 8.1 Fed funds purchased, repos and other borrowings 7,006 2,319 33.1 Long-term debt 14,628 3,417 23.4 Total interest-bearing liabilities 85,646 12,074 14.1 Total shareholders' equity $ $ 11,452 $ 714 6.2 % As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 MISCELLANEOUS INFORMATION Unrealized depreciation on securities available for sale, net of tax $ ) $ (150 ) $ (339 ) $ (178 ) $ (249 ) Derivatives (notional value) 43,051 36,108 40,159 23,097 Fair value of derivatives portfolio 34 (175 ) (40 ) (45 ) Common stock prices: High 43.00 43.02 44.30 44.74 Low 36.95 39.13 39.54 42.48 End of period 40.39 40.68 41.02 43.93 Weighted average shares (in thousands) - Basic 550,603 548,385 541,851 540,807 Diluted 555,336 553,935 547,230 546,618 End of period shares outstanding (in thousands) 549,337 551,948 542,416 541,475 End of period banking offices 1,501 1,507 1,472 1,459 ATMs 2,166 2,170 2,121 2,125 FTEs 28,886 28,961 28,876 29,344 NOTES: All items referring to average loans and leases include loans held for sale. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 8 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent Interest and fees on loans and leases $ $ 1,725 $ 1,682 $ 1,622 $ 1,609 Interest and dividends on securities 305 285 277 255 Interest on short-term investments 14 14 13 10 24 Total interest income - taxable equivalent 2,044 1,980 1,909 1,888 Interest expense Interest on deposits 679 639 647 616 Interest on fed funds purchased, repos and other borrowings 110 102 87 80 Interest on long-term debt 263 254 212 214 Total interest expense 1,052 995 946 910 Net interest income - taxable equivalent 992 985 963 978 Less: Taxable equivalent adjustment 17 14 19 18 22 Net interest income 978 966 945 956 Provision for credit losses 105 88 71 73 Net interest income after provision for credit losses 873 878 874 883 Noninterest income Insurance commissions 206 229 197 214 Service charges on deposits 157 151 138 141 Other nondeposit fees and commissions 129 127 114 116 Investment banking and brokerage fees and commissions 85 87 89 82 75 Trust revenue 42 40 40 40 40 Mortgage banking income 27 27 31 30 24 Securities gains (losses), net 1 6 1 (11 ) 2 Other noninterest income 44 23 61 62 65 Total noninterest income 675 729 652 677 Noninterest expense Personnel expense 514 540 524 533 Occupancy and equipment expense 118 117 116 118 Foreclosed property expense 13 5 6 7 6 Amortization of intangibles 27 26 26 25 27 Other noninterest expense 218 229 205 229 Total noninterest expense 881 918 877 913 Operating earnings before income taxes 667 689 649 647 Provision for income taxes 219 228 224 205 Operating earnings (1) $ $ 448 $ 461 $ 425 $ 442 PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .81 $ .84 $ .78 $ .82 Diluted earnings .81 .83 .78 .81 Dividends paid per share .46 .42 .42 .42 PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.38 % 1.48 % 1.42 % 1.48 % Return on average equity 14.38 15.28 14.94 14.70 Net yield on earning assets (taxable equivalent) 3.45 3.55 3.61 3.70 Efficiency ratio (taxable equivalent) (2) 52.9 53.2 53.7 54.8 Noninterest income as a percentage of total income (taxable equivalent) (2) 40.1 42.6 40.6 40.9 Average earning assets as a percentage of average total assets 89.0 88.9 88.9 88.6 Average loans and leases as a percentage of average deposits 105.8 106.1 102.9 103.5 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1) (3) Cash basis operating earnings $ $ 466 $ 477 $ 441 $ 460 Diluted earnings per share .84 .86 .81 .84 Return on average tangible assets % 1.50 % 1.61 % 1.54 % 1.61 % Return on average tangible equity 26.86 28.48 28.20 26.88 Efficiency ratio (taxable equivalent) (2) 51.3 51.7 52.1 53.1 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $4 million, $4 million, $3 million, $4 million and $191 million, net of tax, for the quarters ended December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007, and December 31, 2006, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis operating performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 9 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 INCOME STATEMENTS Interest income Interest and fees on loans and leases $ $ 1,719 $ 1,675 $ 1,613 $ 1,601 Interest and dividends on securities 297 273 268 241 Interest on short-term investments 14 14 13 10 24 Total interest income 2,030 1,961 1,891 1,866 Interest expense Interest on deposits 679 639 647 616 Interest on fed funds purchased, repos and other borrowings 110 102 87 80 Interest on long-term debt 263 254 212 214 Total interest expense 1,052 995 946 910 Net interest income 978 966 945 956 Provision for credit losses 105 88 71 73 Net interest income after provision for credit losses 873 878 874 883 Noninterest income Insurance commissions 206 229 197 214 Service charges on deposits 157 151 138 141 Other nondeposit fees and commissions 129 127 114 116 Investment banking and brokerage fees and commissions 85 87 89 82 75 Trust revenue 42 40 40 40 40 Mortgage banking income 27 27 31 30 24 Securities gains (losses), net 1 6 1 (11 ) (73 ) Other noninterest income 44 23 61 62 65 Total noninterest income 675 729 652 602 Noninterest expense Personnel expense 514 540 524 533 Occupancy and equipment expense 118 117 116 118 Foreclosed property expense 13 5 6 7 6 Amortization of intangibles 27 26 26 25 27 Merger-related and restructuring charges (credits), net 3 7 5 6 9 Other noninterest expense 218 229 205 229 Total noninterest expense 888 923 883 922 Income before income taxes 660 684 643 563 Provision for income taxes 216 226 222 312 Net income $ $ 444 $ 458 $ 421 $ 251 PER SHARE DATA Basic earnings $ $ .81 $ .84 $ .78 $ .46 Diluted earnings .80 .83 .77 .46 For the Quarter Ended 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 ANNUALIZED INTEREST YIELDS / RATES (1) Interest income: Securities: U.S. Treasury securities % 4.48 % 4.53 % 4.47 % 4.48 % U.S. government-sponsored entity securities 4.67 4.60 4.39 4.17 Mortgage-backed securities 5.21 5.02 5.09 5.10 States and political subdivisions 5.48 6.87 6.85 7.00 Other securities 6.01 5.94 7.03 6.45 Trading securities 4.54 4.36 5.89 3.45 Total securities 5.02 4.94 5.06 4.72 Loans: Commercial loans and leases 7.80 7.92 7.89 7.97 Consumer loans 7.58 7.53 7.51 7.44 Mortgage loans 6.05 5.96 5.90 5.85 Specialized lending 13.02 13.37 13.62 15.29 Total loans 7.70 7.75 7.73 7.73 Other earning assets (2) 4.96 5.26 4.96 10.44 Total earning assets 7.11 7.14 7.17 7.14 Interest expense: Interest-bearing deposits: Interest checking 2.33 2.30 2.38 2.29 Other client deposits 2.94 2.85 2.82 2.76 Client certificates of deposit 4.64 4.63 4.60 4.53 Other interest-bearing deposits 5.22 5.34 5.35 5.35 Total interest-bearing deposits 3.80 3.73 3.77 3.67 Fed funds purchased, repos and other borrowings (2) 4.43 4.55 4.61 4.51 Long-term debt 5.59 5.51 5.32 5.27 Total interest-bearing liabilities 4.20 4.15 4.11 4.02 Net yield on earning assets % 3.45 % 3.55 % 3.61 % 3.70 % NOTES: (1) Fully taxable equivalent yields. Securities yields calculated based on amortized cost. (2) The fourth quarter of 2006 includes interest income and expense associated with a deposit placed with the IRS to curtail the accrual of interest on disputed tax payments. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 10 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 SELECTED BALANCE SHEET DATA End of period balances Securities available for sale $ $ 23,061 $ 22,254 $ 20,898 $ 20,721 Trading securities 1,587 1,067 906 2,147 Total securities 24,648 23,321 21,804 22,868 Commercial loans and leases 43,365 42,632 41,238 41,300 Direct retail loans 15,586 15,520 15,283 15,312 Sales finance loans 6,056 5,889 5,774 5,683 Revolving credit loans 1,535 1,461 1,386 1,414 Mortgage loans 17,051 16,640 16,011 15,596 Specialized lending 5,288 5,248 4,956 3,606 Total loans and leases held for investment 88,881 87,390 84,648 82,911 Loans held for sale 1,178 1,152 672 680 Total loans and leases 90,059 88,542 85,320 83,591 Allowance for loan and lease losses 934 920 896 888 Other earning assets 1,111 1,188 782 826 Total earning assets 116,057 113,599 108,193 107,676 Total assets 130,781 127,577 121,694 121,351 Noninterest-bearing deposits 13,197 13,641 13,533 13,393 Interest checking 1,128 1,384 1,288 1,333 Other client deposits 35,391 35,741 34,657 34,062 Client certificates of deposit 26,315 27,445 25,322 24,987 Total client deposits 76,031 78,211 74,800 73,775 Other interest-bearing deposits 9,154 5,868 5,039 7,196 Total deposits 85,185 84,079 79,839 80,971 Fed funds purchased, repos and other borrowings 10,618 9,410 6,770 8,087 Long-term debt 19,059 18,313 19,936 15,904 Total interest-bearing liabilities 101,665 98,161 93,012 91,569 Total shareholders' equity 12,402 12,125 11,650 11,745 Goodwill 5,132 5,114 4,860 4,827 Core deposit and other intangibles 491 504 479 454 Total intangibles 5,623 5,618 5,339 5,281 Mortgage servicing rights $ $ 567 $ 609 $ 525 $ 512 Average balances Securities, at amortized cost $ $ 24,246 $ 23,124 $ 21,872 $ 21,609 Commercial loans and leases 42,838 41,935 41,122 40,758 Direct retail loans 15,534 15,438 15,272 15,291 Sales finance loans 6,006 5,823 5,734 5,623 Revolving credit loans 1,485 1,417 1,387 1,362 Mortgage loans 17,922 17,231 16,481 16,091 Specialized lending 5,305 5,095 4,898 3,565 Total loans and leases 89,090 86,939 84,894 82,690 Allowance for loan and lease losses 931 916 894 891 Other earning assets 1,105 967 840 917 Total earning assets 114,441 111,030 107,606 105,216 Total assets 128,633 124,848 121,054 118,777 Noninterest-bearing deposits 13,248 13,367 12,946 13,289 Interest checking 2,202 2,487 2,206 2,284 Other client deposits 34,836 33,860 33,393 32,616 Client certificates of deposit 26,456 25,919 25,076 24,712 Total client deposits 76,742 75,633 73,621 72,901 Other interest-bearing deposits 7,481 6,326 8,902 6,988 Total deposits 84,223 81,959 82,523 79,889 Fed funds purchased, repos and other borrowings 9,892 9,000 7,627 7,109 Long-term debt 18,721 18,471 16,086 16,101 Total interest-bearing liabilities 99,588 96,063 93,290 89,810 Total shareholders' equity $ $ 12,359 $ 12,113 $ 11,522 $ 11,941 SELECTED CAPITAL INFORMATION (1) Risk-based capital: Tier 1 $ $ 9,048 $ 8,936 $ 7,987 $ 8,226 Total 14,081 13,968 12,791 13,016 Risk-weighted assets 96,926 94,732 92,192 90,982 Average quarterly tangible assets 123,480 119,636 116,161 114,007 Risk-based capital ratios: Tier 1 % 9.3 % 9.4 % 8.7 % 9.0 % Total 14.5 14.7 13.9 14.3 Leverage capital ratio 7.3 7.5 6.9 7.2 Equity as a percentage of total assets 9.5 9.5 9.6 9.7 Tangible equity as a percentage of tangible assets (2) 5.5 5.5 5.5 5.7 Book value per share $ $ 22.58 $ 21.97 $ 21.48 $ 21.69 Tangible book value per share (2) 12.60 12.05 11.89 12.20 NOTES: All items referring to average loans and leases include loans held for sale. (1) Current quarter risk-based capital information is preliminary. (2) Excludes the carrying value of goodwill and other intangible assets from shareholders' equity and total assets, net of deferred taxes, where applicable. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 11 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 ASSET QUALITY ANALYSIS Allowance For Credit Losses Beginning balance $ $ 926 $ 901 $ 888 $ 884 Allowance for acquired (sold) loans, net 1 - 13 3 (1 ) Provision for credit losses 105 88 71 73 Charge-offs Commercial loans and leases ) (18 ) (11 ) (10 ) (15 ) Direct retail loans ) (20 ) (22 ) (12 ) (13 ) Sales finance loans ) (9 ) (6 ) (6 ) (5 ) Revolving credit loans ) (12 ) (12 ) (12 ) (12 ) Mortgage loans (6 ) (1 ) (2 ) (1 ) (2 ) Specialized lending ) (45 ) (40 ) (41 ) (36 ) Total charge-offs ) (105 ) (93 ) (82 ) (83 ) Recoveries Commercial loans and leases 2 3 4 8 3 Direct retail loans 3 3 3 4 3 Sales finance loans 2 2 2 2 2 Revolving credit loans 3 3 3 3 3 Specialized lending 4 4 5 4 4 Total recoveries 14 15 17 21 15 Net charge-offs ) (90 ) (76 ) (61 ) (68 ) Ending balance $ $ 941 $ 926 $ 901 $ 888 Allowance For Credit Losses Allowance for loan and lease losses $ $ 934 $ 920 $ 896 $ 888 Reserve for unfunded lending commitments 11 7 6 5 - Total $ $ 941 $ 926 $ 901 $ 888 Nonperforming Assets Nonaccrual loans and leases: Commercial loans and leases $ $ 237 $ 178 $ 148 $ 129 Direct retail loans 43 56 43 43 39 Sales finance loans 5 4 4 1 2 Mortgage loans 74 63 51 53 Specialized lending 62 48 36 33 37 Total nonaccrual loans and leases 419 324 276 260 Foreclosed real estate 82 61 56 54 Other foreclosed property 51 46 38 35 35 Nonperforming assets $ $ 547 $ 423 $ 367 $ 349 Loans 90 days or more past due and still accruing: Commercial loans and leases $ 40 $ 21 $ 18 $ 18 $ 14 Direct retail loans 58 18 17 13 20 Sales finance loans 17 14 12 16 17 Revolving credit loans 15 7 6 7 6 Mortgage loans 85 76 48 39 37 Specialized lending 8 13 7 10 8 Total loans 90 days or more past due and still accruing 149 108 103 102 Loans 90 days or more past due and still accruing as a percentage of total loans and leases % .17 % .12 % .12 % .12 % Asset Quality Ratios Nonaccrual and restructured loans and leases as a percentage of total loans and leases % .47 % .37 % .32 % .31 % Nonperforming assets as a percentage of: Total assets .42 .33 .30 .29 Loans and leases plus foreclosed property .61 .48 .43 .42 Net charge-offs as a percentage of average loans and leases .40 .35 .29 .33 Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .23 .20 .13 .18 Allowance for loan and lease losses as a percentage of loans and leases 1.04 1.04 1.05 1.06 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.05 1.05 1.06 1.07 Ratio of allowance for loan and lease losses to: Net charge-offs x 2.61 x 3.04 x 3.58 x 3.29 x Nonaccrual and restructured loans and leases 2.23 2.83 3.24 3.41 NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 12 Investor Relations FAX (336) 733-3132 As of / For the Twelve Months Ended Increase (Decrease) (Dollars in millions) 12/31/07 12/31/06 $ % Allowance For Credit Losses Beginning balance $ $ 830 $ 58 7.0 % Allowance for acquired (sold) loans, net 17 34 (17 ) NM Provision for credit losses 240 208 86.7 Charge-offs Commercial loans and leases ) (37 ) (28 ) 75.7 Direct retail loans ) (48 ) (24 ) 50.0 Sales finance loans ) (21 ) (10 ) 47.6 Revolving credit loans ) (45 ) (2 ) 4.4 Mortgage loans ) (6 ) (4 ) 66.7 Specialized lending ) (120 ) (60 ) 50.0 Total charge-offs ) (277 ) (128 ) 46.2 Recoveries Commercial loans and leases 17 15 2 13.3 Direct retail loans 13 12 1 8.3 Sales finance loans 8 8 - - Revolving credit loans 12 11 1 9.1 Mortgage loans - 1 (1 ) (100.0 ) Specialized lending 17 14 3 21.4 Total recoveries 67 61 6 9.8 Net charge-offs ) (216 ) (122 ) 56.5 Ending balance $ $ 888 $ 127 14.3 % Allowance For Credit Losses Allowance for loan and lease losses $ $ 888 $ 116 13.1 % Reserve for unfunded lending commitments 11 - 11 NM Total $ $ 888 $ 127 14.3 % Asset Quality Ratios Net charge-offs as a percentage of average loans and leases % .27 % Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .14 Ratio of allowance for loan and lease losses to net charge-offs x 4.12 x Percentage Increase (Decrease) QTD Annualized Link QTD YTD 4Q07 vs. 4Q06 4Q07 vs. 3Q07 2007 vs. 2006 PERCENTAGE CHANGES IN SELECTED BALANCES ADJUSTED FOR PURCHASE ACQUISITIONS (2) Average Balances Commercial loans and leases (3) 7.6 % 10.9 % 6.7 % Direct retail loans 1.7 2.7 2.7 Sales finance loans 7.5 2.4 9.6 Revolving credit loans 13.6 16.8 9.5 Mortgage loans (4) 11.3 8.3 11.3 Specialized lending (5) 7.0 (3.0 ) 11.7 Total loans and leases (3) (4) (5) 7.3 7.6 7.4 Noninterest-bearing deposits (3.2 ) (6.2 ) (2.7 ) Interest checking (4.5 ) 16.4 (2.1 ) Other client deposits 6.2 1.7 7.1 Client certificates of deposit 6.1 3.4 12.0 Total client deposits 4.1 1.3 6.5 Other interest-bearing deposits 18.3 41.5 (2.1 ) Total deposits 5.3 % 4.9 % 5.7 % PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS BASED ON OPERATING EARNINGS ADJUSTED FOR PURCHASE ACQUISITIONS (2) Net interest income - taxable equivalent (3) (1.3 ) 6.1 (1.1 ) Noninterest income Insurance commissions 2.7 24.1 4.8 Service charges on deposits 16.1 22.7 9.2 Other nondeposit fees and commissions 13.8 9.2 12.0 Investment banking and brokerage fees and commissions 10.5 (18.0 ) 7.5 Trust revenue 7.7 19.8 5.2 Mortgage banking income (6) - 62.0 3.2 Securities gains (losses), net NM NM NM Other income (34.3 ) NM (13.1 ) Total noninterest income (6) 4.6 24.7 5.8 Noninterest expense Personnel expense (4.9 ) (3.0 ) (1.3 ) Occupancy and equipment expense 5.8 26.7 3.4 Other noninterest expense 4.0 51.5 (1.4 ) Total noninterest expense (1.0 ) % 16.3 % (0.7 ) % NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. (2) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2007 and 2006. (3) Adjusted for leveraged leases due to the adoption of FSP FAS 13-2 and the sale of a leveraged lease investment in the fourth quarter of 2007. (4) Adjusted for the average impact of $51 million in mortgage loans securitized in the fourth quarter of 2006. (5) Loans from specialized lending, excluding AFCO/CAFO from both 2006 and 2007, grew 14.2% and 20.7%, respectively, comparing the fourth quarter 2007 to the fourth quarter of 2006 and the YTD 2007 to the YTD 2006. In addition, total loans grew 7.6% and 7.7%, respectively, for the fourth quarter of 2007 compared to the fourth quarter of 2006 and the YTD 2007 to the YTD 2006. (6) Excludes the net impact of valuation adjustments for mortgage servicing rights and gains or losses on mortgage servicing rights-related derivatives. NM - not meaningful. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 13 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 SELECTED MORTGAGE BANKING INFORMATION Residential Mortgage Servicing Rights (1) $ $ 533 $ 577 $ 494 $ 484 Income Statement Impact of Mortgage Servicing Rights Valuation: MSRs fair value (decrease) increase $ ) $ (54 ) $ 72 $ 7 $ - MSRs derivative hedge gains (losses) 80 60 (73 ) (3 ) (3 ) Net $ (5 ) $ 6 $ (1 ) $ 4 $ (3 ) Residential Mortgage Loan Originations $ $ 3,225 $ 3,014 $ 2,461 $ 2,463 Residential Mortgage Servicing Portfolio: Loans serviced for others $ $ 31,081 $ 30,077 $ 29,420 $ 28,979 Bank owned loans serviced 18,059 17,611 16,571 16,257 Total servicing portfolio 49,140 47,688 45,991 45,236 Weighted Average Coupon Rate % 5.98 % 5.95 % 5.93 % 5.92 % Weighted Average Servicing Fee .359 .357 .356 .353 For the Quarter Ended (Dollars in millions, except per share data) 12/31/07 9/30/07 6/30/07 3/31/07 12/31/06 RECONCILIATION TABLE Net income $ $ 444 $ 458 $ 421 $ 251 Merger-related and restructuring items, net of tax 2 4 3 4 5 Other, net of tax (4) 2 - - - 186 Operating earnings 448 461 425 442 Amortization of intangibles, net of tax 16 17 16 16 17 Amortization of mark-to-market adjustments, net of tax 1 1 - - 1 Cash basis operating earnings 466 477 441 460 Return on average assets % 1.37 % 1.47 % 1.41 % .84 % Effect of merger-related and restructuring items, net of tax .01 .01 .01 .02 Effect of other, net of tax (4) - - - .62 Operating return on average assets 1.38 1.48 1.42 1.48 Effect of amortization of intangibles, net of tax (2) .12 .13 .12 .13 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating return on average tangible assets 1.50 1.61 1.54 1.61 Return on average equity % 14.24 % 15.18 % 14.81 % 8.33 % Effect of merger-related and restructuring items, net of tax .14 .10 .13 .19 Effect of other, net of tax (4) - - - 6.18 Operating return on average equity 14.38 15.28 14.94 14.70 Effect of amortization of intangibles, net of tax (2) 12.43 13.20 13.26 12.12 Effect of amortization of mark-to-market adjustments, net of tax .05 - - .06 Cash basis operating return on average tangible equity 26.86 28.48 28.20 26.88 Efficiency ratio (taxable equivalent) (3) % 53.3 % 53.5 % 54.1 % 55.3 % Effect of merger-related and restructuring items ) (.4 ) (.3 ) (.4 ) (.5 ) Effect of other (4) ) - Operating efficiency ratio (3) 52.9 53.2 53.7 54.8 Effect of amortization of intangibles ) (1.6 ) (1.5 ) (1.6 ) (1.6 ) Effect of amortization of mark-to-market adjustments - (.1 ) Cash basis operating efficiency ratio (3) 51.3 51.7 52.1 53.1 Basic earnings per share $ $ .81 $ .84 $ .78 $ .46 Effect of merger-related and restructuring items, net of tax - - - .01 Effect of other, net of tax (4) - .35 Operating basic earnings per share .81 .84 .78 .82 Diluted earnings per share $ $ .80 $ .83 $ .77 $ .46 Effect of merger-related and restructuring items, net of tax - .01 - .01 .01 Effect of other, net of tax (4) - .34 Operating diluted earnings per share .81 .83 .78 .81 Effect of amortization of intangibles, net of tax .03 .03 .03 .03 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating diluted earnings per share .84 .86 .81 .84 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Balances exclude commercial mortgage servicing rights totaling $88 million, $34 million, $32 million, $31 million and $28 million as of December 31, 2007, September 30, 2007, June 30, 2007, March 31, 2007 and December 31, 2006, respectively. (2) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (4) Reflects a reserve charge relating to the Visa USA, Inc settlement totaling $9 million, net of tax, and a credit of $7 million to the provision for income taxes related to leveraged leases in the fourth quarter of 2007. The 2006 fourth quarter reflects an additional tax provision of $139 million related to leveraged leases and a loss on the sale of securities totaling $47 million, net of tax. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 14 Investor Relations FAX (336) 733-3132 For the Twelve Months Ended (Dollars in millions, except per share data) 12/31/07 12/31/06 RECONCILIATION TABLE Net income $ $ 1,528 Merger-related and restructuring items, net of tax 13 11 Other, net of tax (3) 2 168 Operating earnings 1,707 Amortization of intangibles, net of tax 65 65 Amortization of mark-to-market adjustments, net of tax 2 8 Cash basis operating earnings 1,780 Return on average assets % 1.34 % Effect of merger-related and restructuring items, net of tax .01 Effect of other, net of tax (3) - .14 Operating return on average assets 1.49 Effect of amortization of intangibles, net of tax (1) .13 Effect of amortization of mark-to-market adjustments, net of tax - .01 Cash basis operating return on average tangible assets 1.63 Return on average equity % 13.35 % Effect of merger-related and restructuring items, net of tax .10 Effect of other, net of tax (3) 1.46 Operating return on average equity 14.91 Effect of amortization of intangibles, net of tax (1) 12.20 Effect of amortization of mark-to-market adjustments, net of tax .12 Cash basis operating return on average tangible equity 27.23 Efficiency ratio (taxable equivalent) (2) % 54.8 % Effect of merger-related and restructuring items ) (.3 ) Effect of other (3) ) .4 Operating efficiency ratio (2) 54.9 Effect of amortization of intangibles ) (1.6 ) Effect of amortization of mark-to-market adjustments - (.1 ) Cash basis operating efficiency ratio (2) 53.2 Basic earnings per share $ $ 2.84 Effect of merger-related and restructuring items, net of tax .02 Effect of other, net of tax (3) .31 Operating basic earnings per share 3.17 Diluted earnings per share $ $ 2.81 Effect of merger-related and restructuring items, net of tax .02 Effect of other, net of tax (3) .31 Operating diluted earnings per share 3.14 Effect of amortization of intangibles, net of tax .12 Effect of amortization of mark-to-market adjustments, net of tax - .01 Cash basis operating diluted earnings per share 3.27 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (3) Reflects a reserve charge relating to the Visa USA, Inc settlement totaling $9 million, net of tax, and a credit of $7 million to the provision for income taxes related to leveraged leases in 2007. 2006 reflects an additional tax provision of $139 million related to leveraged leases, a loss on the sale of securities totaling $47 million, net of tax, and a gain on the sale of duplicate facilities totaling $18 million, net of tax. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loansize) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION As of / For the Period Ended December 31, 2007 Construction/ Mortgage Loans Prime ALT -A Permanent Subprime (1) Total loans outstanding $ 12,213 $ 3,295 $ 1,788 $ 520 Average loan size (in thousands) 187 323 298 64 Average credit score 720 734 734 604 Percentage of total loans 13.3 % 3.6 % 2.0 % .6 % Percentage that are first mortgages 99.6 99.7 98.7 81.2 Nonaccrual loans and leases as a percentage of category .55 .72 1.09 3.28 Gross charge-offs as a percentage of category .04 .03 .26 .78 As of / For the Period Ended December 31, 2007 Gross Charge- Nonaccrual as a Offs as a Total Mortgages Percentage of Percentage of Percentage of Residential Mortgage Loans by State Outstanding (1) Total Outstandings Outstandings North Carolina $ 4,385 24.6 % .33 % .06 % Virginia 3,627 20.4 .53 .09 Florida 2,657 14.9 1.67 .04 Maryland 1,876 10.5 .43 .05 South Carolina 1,676 9.4 .38 .02 Georgia 1,669 9.4 1.37 .22 West Virginia 398 2.2 .52 .01 Kentucky 356 2.0 .53 .14 Tennessee 246 1.4 .13 .02 Washington, D.C. 185 1.0 .40 - Other 741 4.2 .94 .11 Total $ % % % (Dollars in millions, except average loan size) SUPPLEMENTAL HOME EQUITY PORTFOLIO INFORMATION (2) As of / For the Period Ended December 31, 2007 Home Equity Home Equity Home Equity Loans & Lines Loans Lines Total loans outstanding $ 10,138 $ 4,463 Average loan size (in thousands) (3) 47 32 Average credit score 724 757 Percentage of total loans 11.1 % 4.9 % Percentage that are first mortgages 76.9 22.6 Nonaccrual loans and leases as a percentage of category .32 .19 Gross charge-offs as a percentage of category .29 .26 As of / For the Period Ended December 31, 2007 Total Home Gross Charge- Equity Loans and Nonaccrual as a Offs as a Lines Percentage of Percentage of Percentage of Home Equity Loans and Lines by State Outstanding Total Outstandings Outstandings North Carolina $ 5,145 35.2 % .24 % .43 % Virginia 3,223 22.1 .14 .19 South Carolina 1,454 10.0 .37 .23 Georgia 1,136 7.8 .41 .29 West Virginia 904 6.2 .30 .10 Maryland 843 5.8 .18 .15 Florida 714 4.9 .57 .27 Kentucky 615 4.2 .39 .20 Tennessee 457 3.1 .43 .08 Washington, D.C. 92 .6 .29 .55 Other 18 .1 .57 - Total $ % % % NOTES: (1) Includes $350 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (2) Home Equity portfolio is a component of direct retail loans and originated through the BB&T branching network. (3) Home equity lines without an outstanding balance are excluded from this calculation. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1) As of / For the Period Ended December 31, 2007 Residential Acquisition, Development, and Construction Builder / Land / Land Condos / Other Commercial Total Commercial Loans (ADC) Construction Development Townhomes Total ADC Real Estate (2) Real Estate Total loans outstanding $ 3,446 $ 4,614 $ 665 $ $ 9,769 $ Average loan size (in thousands) 286 586 1,419 433 Average client size (in thousands) 857 1,345 3,400 604 Percentage of total loans 3.8 % 5.0 % .7 % % 10.7 % % Nonaccrual loans and leases as a percentage of category 1.33 1.39 .45 .37 Gross charge-offs as a percentage of category .21 .20 .23 .07 As of / For the Period Ended December 31, 2007 Gross Charge- Nonaccrual Nonaccrual as a Offs as a Residential Acquisition, Development, and Construction Total Percentage of Loans Percentage of Percentage of Loans (ADC) by State of Origination Outstandings Total and Leases Outstandings Outstandings North Carolina $ 2,893 33.2 % $ 18 .62 % .10 % Georgia 1,754 20.1 28 1.58 .57 Virginia 1,410 16.2 4 .32 .13 Florida 928 10.7 35 3.77 .10 South Carolina 674 7.7 5 .72 .02 Tennessee 291 3.3 4 1.25 .05 Washington, D.C. 264 3.0 1 .34 - Kentucky 221 2.5 5 2.42 .09 West Virginia 151 1.7 13 8.61 1.07 Maryland 139 1.6 - - - Total $ % $ % % NOTES: (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. (2) Other CRE loans consist primarily of non-residential income producing CRE loans. C&I loans secured by real property are excluded.
